



MODIFICATION AGREEMENT
THIS MODIFICATION AGREEMENT (this “Modification Agreement”) is made as of
November 24, 2017, by and between Shanghai Huaxin Group (HongKong) Limited, a
Hong Kong company (the “Investor”), and Cowen Inc. (f/k/a Cowen Group, Inc.), a
Delaware corporation (the “Company”). The Company and the Investor are referred
to herein as the “Parties”.
RECITALS
WHEREAS, the Company and the Investor are party to that certain Stock Purchase
Agreement, dated as of March, 29, 2017, as amended by Amendment No.1 thereto,
dated as of July 31, 2017 (the “Purchase Agreement”);
WHEREAS, pursuant to Section 8.09 of the Purchase Agreement, the Purchase
Agreement may be amended by an instrument in writing signed by, or on behalf of,
the Company and the Investor; and
WHEREAS, the Parties desire to modify and amend the Purchase Agreement as set
forth below.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Modification Agreement, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows.
1.Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Purchase Agreement.
2.    CFIUS Filing. The Company and the Investor hereby agree to withdraw the
pending notification filing with CFIUS within two (2) Business Days following
the date of this Modification Agreement. The Parties agree that they shall have
no obligation to make any additional filings with CFIUS or take any further
actions pursuant to Sections 5.01 or 5.02 of the Purchase Agreement.
3.    Compliance and Actions Prior to Closing; Information and Inspection
Rights. The Company and the Investor hereby agree that Section 5.08 (Compliance
and Actions Prior to Closing) and Section 5.09 (Information and Inspection
Rights) of the Purchase Agreement are hereby terminated in their entirety and
shall have no further force or effect.
4.    Outside Date. Section 7.01(e) of the Agreement is hereby amended and
restated in its entirety to read as follows:
“automatically, and without any further action required by the Company or the
Investor, if the Closing shall not have occurred by the date that is December
31, 2017; or”
5.    References.  On and after the date of this Modification Agreement, each
reference in the Purchase Agreement shall mean and be a reference to the
Purchase Agreement as modified by this Modification Agreement. 





--------------------------------------------------------------------------------





6.    Effectiveness of Purchase Agreement.  Except as expressly modified in this
Modification Agreement, all of the terms, provisions and conditions of the
Purchase Agreement shall remain unchanged and in full force and effect, and the
Company and the Investor shall retain all rights that the Company or the
Investor may have under the Purchase Agreement.
7.    Assignment. No Party may assign its rights, duties or obligations under
this Modification Agreement to any person or entity without first obtaining the
prior written consent of the other Parties. This Modification Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.
8.    Governing Law; Arbitration; Jurisdiction; Waiver of Jury Trial. This
Modification Agreement shall be construed, performed and enforced in accordance
with, and governed by, the Law of the State of New York applicable to contracts
executed in and to be performed in that State, without regard to principles of
the conflict of Law. Sections 8.12(b) and 8.12(c) of the Purchase Agreement are
incorporated herein by reference, mutatis mutandis, as if they were restated in
full, with each reference to “this Agreement” in such sections of the Purchase
Agreement being deemed a reference the Purchase Agreement as modified by this
Modification Agreement.
9.    Headings; Interpretation. The headings contained in this Modification
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Modification Agreement.
10.    Counterparts. This Modification Agreement may be executed and delivered
(including by facsimile transmission of portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.
[Remainder of page intentionally left blank]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have or have caused their duly authorized
representatives to execute and deliver this Modification Agreement as of the
date first written above.


COWEN INC.




By:    /s/ Jeffrey Solomon            
Name: Jeffrey Solomon
Title: President




SHANGHAI HUAXIN GROUP (HONGKONG) LIMITED




By:    /s/ Li Yong                    
Name: Li Yong
Title: Authorised Signatory


                        




[Signature Page to Modification Agreement]